                        Case 1:21-cv-06165-AJN Document 18
                                                        17 Filed 08/17/21 Page 1 of 1

HENRY L. KIM*
CELINA M. CHO**                                                                                                     NY Office:
JOSHUA S. LIM*                                                                                     164-01 Northern Boulevard
KENDAL SIM*                                                                                                          2nd Floor
SEOKCHAN (SEAN) KWAK*                                                                                     Flushing, NY 11358
NICHOLAS J. DUBOIS*                                                                                          T: 718.539.7400
                                                                                                             F: 917.463.1590
SHAWN S. LEIGH***
P. JOHN CHEN*
                                                                                                    8/17/21
_______________________                                                                           _______________________
                                      460 Bergen Boulevard, Suite 305, Palisades Park, NJ 07650       Reply to NJ Address only
*   Admitted in NJ & NY
** Admitted in AZ only                           T: 201.585.7400 F: 201.585.7422
*** Admitted in NJ, NY and TX


                                                              August 17, 2021

          VIA ECF
          Southern District of New York
          ATTN: HON. ALISON J. NATHAN, U.S.D.J.
          40 Foley Square, Room 2102
          New York, New York 10007

                    RE:         HYUNHUY NAM v. PERMANENT MISSION OF THE REPUBLIC OF SOUTH
                                KOREA TO THE UNITED NATIONS, et al.
                                CASE NO.: 1:21-cv-06165-AJN
                                                                                                      8/17/21
          Dear Judge Nathan,

               This firm represents all the Defendants in the above-referenced matter (the “Defendants”).
          We write to request an extension of Defendants’ time to answer or otherwise move as to the
          complaint of Plaintiff Hyunhuy Nam (the “Plaintiff”) to and including September 30, 2021.
                                                                                                  SO ORDERED.
                  At this juncture, it is unclear when Defendants’ answer is due. Plaintiff has not filed
          certifications of service with respect to the Defendants and such service may have been defective.
          This office contacted Plaintiff’s counsel (“Counsel”) on August 13, 2021, requesting the
          abovementioned extension. To date, Counsel has not provided a response to such request. This is
          the first request for an adjournment/extension in this action.

                 The extension is necessary for this office to comply with its obligations under Fed. R. Civ.
          P. 11. It will allow this office to conduct appropriate research, discuss this matter with Defendants
          and their representatives, and appropriately respond to the complaint in accordance with the
          Federal Rules of Civil Procedure.

                 Additionally, Defendants reserve all defenses to the lawsuit including, but not limited to,
          those sounding in personal jurisdiction, subject-matter jurisdiction, venue, and immunity.

                   Thank you for your time and consideration in this matter.

                                                              Very truly yours,

                                                              /s/ Power J. Chen

                                                              Power J. Chen
